DETAILED ACTION
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-28, drawn to a tiled display having an array of pixels arranged in a plurality of rows and a plurality of columns, the tiled display comprising: a first tile comprising a substrate carrying a matrix of pixels arranged at a uniform pixel pitch, wherein: the substrate comprises opposing, first and second major faces and a first edge extending between the opposing major faces in a depth direction of the substrate, the matrix of pixels of includes a first pixel located most proximate the first edge.
Group II, claims 29-43, drawn to a method of assembling a tiled display comprising: placing a first tile on a reference surface, the first tile comprising a substrate carrying a matrix of pixels arranged at a uniform pixel pitch and an alignment feature provided apart from any perimeter edge of the first tile.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

The special technical feature of the Group II invention: an alignment feature provided apart from any perimeter edge of the first tile; placing a second tile on the reference surface, and an alignment feature provided apart from any perimeter edge of the second tile; manipulating at least the second tile relative to the first tile along the reference surface such that an edge of the first tile faces an edge of the second tile to a establish a first seam; and aligning the alignment feature of the first tile with the alignment feature of the second tile such that the pixels of the first tile are registered with the pixels of the second tile; wherein following the steps of aligning, the 
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a tiled display comprising: a first tile comprising a substrate carrying a matrix of pixels arranged at a uniform pixel pitch; and a second tile comprising a substrate carrying a matrix of pixels arranged at the uniform pixel pitch, this technical feature is not a special technical feature as it does not make a contribution over the prior art.  
Specifically, US 20010046007 to Greene et al. teaches a tiled display (Para. (0011]) comprising: a first tile comprising a substrate carrying a matrix of pixels arranged at a uniform pixel pitch; and a second tile comprising a substrate carrying a matrix of pixels arranged at the uniform pixel pitch (Paras. [0053], [0090-0091], [0103-0104]).
Since none of the special technical features of the Group I or II inventions are found in more than one of the inventions, unity of invention is lacking.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                      /NELSON M ROSARIO/                                                                                                      Primary Examiner, Art Unit 2624